Citation Nr: 0018007	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for service-
connected status post left ankle reconstruction, on appeal 
from the initial grant of service connection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



REMAND

The appellant served on active duty from October 1986 to 
December 1996.  He served in the Southwest Asia Theatre of 
Operations from December 16, 1990, to June 3, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for status post left ankle reconstruction and assigned a 
noncompensable evaluation thereto.

In March 2000, a hearing was held before the undersigned, who 
is a Member of the Board who will be making the decision in 
this case and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  A transcript of that hearing is of record.

This case is not ready for appellate review.  This issue is 
on appeal from the original grant of service connection.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate SOC.  Id. at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found (i.e., 
"stage" the rating).  Id.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
126.  The Court in Fenderson specifically found that a 
supplemental statement of the case that incorrectly treated a 
claim as one for increased evaluation for a service-connected 
condition rather than as a disagreement with the original 
rating awarded could not serve as an SOC as to the appeal 
from an initial rating assigned to the service-connected 
condition.  Id.  On remand, the RO must comply with Fenderson 
in its phrasing and consideration of the issue on appeal.

Additionally, at the March 2000 hearing, the appellant 
testified that he had been treated at a VA facility in 
Biloxi, Mississippi for more than one year.  These records 
have not been obtained.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The RO must obtain all of the appellant's 
VA medical records for treatment from December 1996 to the 
present.

Further, at the March 2000 hearing, the appellant stated that 
he had been treated by Harold Hawkins, M.D., on approximately 
three occasions.  The only record of treatment of the 
appellant by Dr. Hawkins is from June 4, 1998.  The RO should 
attempt to obtain additional records from Dr. Hawkins.

In June 1998, the appellant complained to Dr. Hawkins some 
intermittent numbness in the bottom of his foot.  Dr. Hawkins 
noted also that the appellant had "some nerve entrapment, 
possibly still some tendon disease or [sic] likely."  At a 
January 1998 VA joints examination, the examiner noted 
decreased sensation to pinprick over the medial aspect of the 
left foot.  From these examination reports, the exact nature 
of the appellant's neurological symptoms is unclear, as it is 
unclear whether they are related to the status post left 
ankle reconstruction.  Further, the examiner at the January 
1998 VA examination noted a well-healed surgical scar over 
the course of the left posterior tibial tendon sheath and 
added that there was tenderness to palpation over the course 
of the tendon.  It is unclear whether the appellant's 
surgical scar is tender.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (holding that a scar is to be rated as separate 
and distinct from the underlying pathology of which the scar 
is the product).  Where the record does not adequately reveal 
the current state of the claimant's disability and the claim 
is well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With the veteran's substantive appeal, he submitted an 
envelope containing magnetic resonance imagery (MRI) films of 
his left ankle dated in July 1996 and identified as from MRI 
Monmouth.  These records date from before the veteran's 
discharge from service.  The Board is unable to read and 
interpret the MRI films, and it does not appear that the RO 
asked a qualified medical specialist to review them.  
However, there is of record in the veteran's service medical 
records a report dated July 8, 1996, from Magnetic Resonance 
Imaging of Monmouth, P.C., interpreting the films.  
Accordingly, it is requested that the RO ask the VA examiner 
who examines the veteran to review the July 1996 report and 
the films as necessary, discussing the significance of the 
July 1996 MRI to the current disability, if any.  After the 
films have been reviewed and the examination report 
associated with the claims file, the RO should return them to 
the veteran.

Accordingly, this case is REMANDED for the following:

1.  Request the appellant's VA medical 
records for treatment since December 1996 
at Biloxi, Mississippi, to include all 
records maintained electronically, e.g., 
by computer, and on microfiche or paper, 
and including all relevant diagnostic 
tests or studies.  Associate all requests 
and records received with the claims 
file.

2.  After obtaining any necessary release 
from the appellant, request records from 
Dr. Harold Hawkins for treatment of the 
appellant's left ankle disability.  If 
the records are not obtained, the 
appellant should be told of the negative 
results and of his ultimate 
responsibility to provide the records.  
38 C.F.R. § 3.159 (1999).

3.  Accord the appellant a VA examination 
to assess the manifestations of and 
severity of the appellant's service-
connected status post left ankle 
reconstruction.  The claims folder should 
be made available to the examiner for 
review before the examination.  The MRI 
films dated in July 1996 now associated 
with the appellant's claims folder are to 
be forwarded with the claims file, and 
the examiner is asked to review the MRI 
films and the July 8, 1996 report from 
Magnetic Resonance Imaging of Monmouth, 
P.C. (located in the veteran's service 
medical records) in connection with the 
examination.  The significance of these 
films and the report to the veteran's 
current disability, if any, should be 
discussed.

The examiner is requested to state 
whether any neurologic symptoms or 
impairment are associated with the status 
post left ankle reconstruction.  If any 
such symptoms exist, the examiner should 
identify the specific nerve(s) involved 
and identify the sensory and/or 
functional limitation related to the 
involved nerve(s).

The examiner should also describe the 
scar on the appellant's left posterior 
tibial tendon sheath, noting its 
measurements and characteristics.  The 
examiner should note whether there is any 
tenderness or pain on objective 
demonstration, whether the scar is 
subject to repeated ulceration, or 
whether the scar limits any function, 
and, if so, what function is limited and 
to what extent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

4.  Review the appellant's claims folder 
and the examination report.  If any 
development remains to be done, or if the 
examination report is inadequate, take 
corrective action before proceeding.  If 
the examiner has had the opportunity to 
review the MRI films sent by the veteran 
and has so indicated in the report, and 
the examination report is adequate, 
return the MRI films to the veteran.  

Then, review the appellant's claim of 
entitlement to a compensable disability 
rating for service-connected status post 
left ankle reconstruction, on appeal from 
the initial grant of service connection.  
If the determination remains adverse to 
the appellant, he should be furnished a 
supplemental statement of the case in 
which the issue is stated and addressed 
as on appeal from the initial grant and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board 
following appropriate appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


